    Case 18-27740       Doc 515   Filed 07/02/20 Entered 07/02/20 13:38:32      Desc Main
                                  Document      Page 1 of 13
This order is SIGNED.


Dated: July 2, 2020

                                             WILLIAM T. THURMAN
                                             U.S. Bankruptcy Judge


   Prepared and submitted by:

   George Hofmann (10005)
   Patrick E. Johnson (10771)
   Cohne Kinghorn, P.C.
   111 East Broadway, 11th Floor
   Salt Lake City, Utah 84111
   Telephone: (801) 363-4300

   Attorneys for Sorenson Media, Inc.



                       IN THE UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


   In re:                                             Bankruptcy No. 18-27740 (WTT)

   SORENSON MEDIA, INC.,                                       Chapter 11

            Debtor.


                        FINDINGS AND CONCLUSIONS REGARDING
                       DEBTORS’ CHAPTER 11 PLAN OF LIQUIDATION



            The Court conducted a hearing on June 25, 2020 at 3:00 p.m. (the “Confirmation

   Hearing”) to consider confirmation of the Chapter 11 Plan of Liquidation Dated June 25,

   2020 (Dkt. 511) (the “Plan”) filed by Sorenson Media, Inc. (the “Debtor”). Patrick

   Johnson and George Hofmann appeared at the hearing on behalf of the Debtor and

   other appearances were noted on the record.


   {00501021.DOCX /}
    Case 18-27740    Doc 515    Filed 07/02/20 Entered 07/02/20 13:38:32           Desc Main
                                Document      Page 2 of 13




        Based upon the evidence received at the Confirmation Hearing, the Debtor’s

Memorandum of Law in Support of Confirmation of Debtor’s Chapter 11 Plan of

Liquidation dated April 3, 2020 (Dkt. 506), the Declaration of Gil A. Miller in Support of

Confirmation of Plan of Liquidation (Dkt. 507), the other papers filed concerning the

Plan, the statements of counsel, and other matters of record, having inquired into the

legal sufficiency of the evidence adduced, and good cause appearing, THE COURT

HEREBY FINDS AND CONCLUDES1 as follows:

     A. Exclusive Jurisdiction; Venue; Core Proceeding. This Court has jurisdiction over

        the Bankruptcy Case2 pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper

        pursuant to 28 U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core

        proceeding under 28 U.S.C. § 157(b)(2), and this Court has exclusive jurisdiction

        to determine whether the Plan complies with the applicable provisions of the

        Bankruptcy Code and should be confirmed.

     B. Judicial Notice. This Court takes judicial notice of the docket of the Bankruptcy

        Case maintained by the Bankruptcy Court, including, without limitation, all

        pleadings, papers and other documents filed, all orders entered, and the

        transcripts of, and all minute entries on the docket indicating the evidence and

        arguments made, proffered or adduced at the hearings held before the Court

        during the pendency of the Bankruptcy Case.

     C. Transmittal and Mailing of Materials; Notice. All due, adequate, and sufficient



1
   Findings of fact shall be construed as conclusions of law and conclusions of law shall be
construed as findings of fact when appropriate. See Fed. R. Bankr. Pro. 7052.
2
   Capitalized terms used but not otherwise defined herein are defined in the Plan.
{00501021.DOCX /}                              2
    Case 18-27740    Doc 515     Filed 07/02/20 Entered 07/02/20 13:38:32         Desc Main
                                 Document      Page 3 of 13




        notices of the Plan, the Confirmation Hearing, and the deadlines for voting on

        and filing objections to the Plan, were given to all known holders of Claims and

        Interests in accordance with the Bankruptcy Rules. The Disclosure Statement,

        Plan, and relevant ballots were transmitted and served in substantial compliance

        with the Bankruptcy Rules upon Creditors and Interest Holders entitled to vote on

        the Plan, and such transmittal and service were adequate and sufficient. No

        other or further notice of the Plan or Confirmation Hearing is or shall be required.

     D. Solicitation. The solicitation of votes for acceptance or rejection of the Plan

        complied with §§ 1125 and 1126,3 Bankruptcy Rules 3017 and 3018, all other

        applicable provisions of the Bankruptcy Code, and all other rules, laws, and

        regulations. Based on the record before the Court in the Bankruptcy Case, the

        Debtor has acted in “good faith” within the meaning of § 1125 and is entitled to

        the protections afforded by § 1125(e).

     E. Distribution. All procedures used to distribute the solicitation materials to the

        applicable holders of Claims and to tabulate the ballots were fair and conducted

        in accordance with the Bankruptcy Code, the Bankruptcy Rules, the local rules of

        the Bankruptcy Court, and all other rules, laws, and regulations.

     F. Creditors’ Acceptance of Plan. The Plan establishes three Classes of Claims

        and one Class of Equity Interests. Classes 2 and 3 accepted the Plan by

        affirmative vote. No qualifying ballots were returned with respect to Class 1, and

        no creditors in that Class objected to confirmation of the Plan. Thus, Class 1 is


3
   Unless otherwise provided, all references to statutory sections in these Findings and
Conclusions using the section symbol “§” are to the relevant sections of the Bankruptcy Code.

{00501021.DOCX /}                              3
    Case 18-27740         Doc 515    Filed 07/02/20 Entered 07/02/20 13:38:32        Desc Main
                                     Document      Page 4 of 13




        deemed to have accepted the Plan.4 Accordingly, all three Classes of Claims

        have accepted the Plan. Class 4 (Equity Interests) is deemed to have rejected

        the Plan.

     G. Plan Complies with Bankruptcy Code. The Plan complies with the applicable

        provisions of the Bankruptcy Code, thereby satisfying § 1129(a)(1).

           i.       Proper Classification. The Claims and Equity Interests placed in each

                    Class are substantially similar to other Claims and Equity Interests in each

                    such Class. The Plan properly classifies Claims and Equity Interests. In

                    addition to Administrative Expense Claims and Priority Tax Claims, which

                    are not classified under the Plan, the Plan designates various separate

                    Classes of Claims and Equity Interests based on differences in their legal

                    nature or priority. Further, valid business, factual and legal reasons exist

                    for separately classifying the various Classes of Claims and Equity

                    Interests under the Plan. Finally, the Classes do not unfairly discriminate

                    between holders of Claims or Equity Interests. Thus, the Plan satisfies §§

                    1122 and 1123(a)(1).

          ii.       Specify Unimpaired Classes. There are no unimpaired Classes under the

                    Plan. All Classes of Claims and Equity Interests are impaired. Thus §

                    1123(a)(2) is satisfied.

          iii.      Specify Treatment of Impaired Classes. Classes 1 through 3 are



4
 See, e.g., In re Ruti-Sweetwater, Inc., 836 F.2d 1263, 1267-68 (10th Cir. 1988); In re Jones,
530, F.3d 1284, 1291 (10th Cir. 2008); In re Armstrong, 292 B.R. 678, 684 (10th Cir. B.A.P.
2003).


{00501021.DOCX /}                                  4
 Case 18-27740           Doc 515     Filed 07/02/20 Entered 07/02/20 13:38:32         Desc Main
                                     Document      Page 5 of 13




                    designated as impaired under the Plan. Article IV of the Plan specifies the

                    treatment of the impaired Classes of Claims and Equity Interests, thereby

                    satisfying § 1123(a)(3).

          iv.       No Discrimination. The Plan provides for the same treatment for each

                    Claim or Equity Interest in each respective Class unless the holder of a

                    particular Claim has agreed to less favorable treatment with respect to

                    such Claim, thereby satisfying § 1123(a)(4).

          v.        Implementation of Plan. The Plan provides adequate and proper means

                    for implementation of the Plan, thereby satisfying § 1123(a)(5). Among

                    other things, the Plan provides for a Liquidating Trustee to administer the

                    resolution of all claims and distribute the Debtor’s net assets to creditors

                    whose claims are allowed.

          vi.       Corporate Charter Provisions Inapplicable. Section 1123(a)(6) is satisfied

                    because all Equity Interests are automatically cancelled as of the Effective

                    Date pursuant to Section 4.4(a) of the Plan.

         vii.       Selection of Post-Confirmation Manager. The identity and affiliations of

                    the Liquidating Trustee is disclosed in the Disclosure Statement and the

                    Plan. Further, provisions in the Plan regarding the selection of the

                    Liquidating Trustee are consistent with the interests of creditors and with

                    public policy. Thus, § 1123(a)(7) is satisfied.

        viii.       Payments from Future Income of the Debtor. The Debtor is not an

                    individual, and thus § 1123(a)(8) does not apply.



{00501021.DOCX /}                                  5
 Case 18-27740           Doc 515     Filed 07/02/20 Entered 07/02/20 13:38:32       Desc Main
                                     Document      Page 6 of 13




          ix.       Additional Plan Provisions. The Plan’s provisions are appropriate and

                    consistent with the applicable provisions of the Bankruptcy Code, thus

                    satisfying the requirements of § 1123(b).

          x.        Bankruptcy Rule 3016(a). The Plan is dated and identifies the Debtor as

                    its proponent, thereby satisfying Bankruptcy Rule 3016(a).

    H. The Plan and the Proponent Complies with the Bankruptcy Code. The Plan

        complies with the applicable provisions of the Bankruptcy Code. Likewise, the

        Debtor has complied with the applicable provisions of the Bankruptcy Code.

        Thus, §§ 1129(a)(1) and (a)(2) are satisfied.

           i.       The Debtor is a proper proponent of the Plan under § 1121(c).

          ii.       The Debtor complied with the applicable provisions of the Bankruptcy

                    Code, including § 1125, the Bankruptcy Rules, and other orders of the

                    Court in transmitting the Plan, the Disclosure Statement, the ballots,

                    related documents and notices, and in soliciting and tabulating votes on

                    the Plan.

    I. Plan Proposed in Good Faith. The Plan is proposed in good faith and not by any

        means forbidden by law, and therefore complies with the requirements of

        § 1129(a)(3). In determining that the Plan has been proposed in good faith, the

        Court has examined the totality of the circumstances surrounding the filing of the

        Bankruptcy Case and the formulation of the Plan. Among other things, the Court

        finds:

           i.       the Debtor filed the Bankruptcy Case, and proposed the Plan, for a valid

                    reorganizational purpose;

{00501021.DOCX /}                                 6
 Case 18-27740            Doc 515    Filed 07/02/20 Entered 07/02/20 13:38:32         Desc Main
                                     Document      Page 7 of 13




          ii.       neither the Bankruptcy Case nor the Plan were filed as a litigation tactic or

                    for delay;

          iii.      the Debtor has been, and are, actively prosecuting its Bankruptcy Case;

          iv.       the Debtor proposed the Plan with the legitimate and honest purpose of,

                    among other things, maximizing returns to creditors;

          v.        the Plan contemplates distributions to the holders of allowed claims from

                    the orderly liquidation of the Debtor's properties and assets;

          vi.       this is not a case involving a single asset or single creditor;

         vii.       the Debtor has a reasonable possibility of successfully implementing the

                    Plan and making distributions to holders of Allowed Claims; and

        viii.       the Plan is feasible and practical, and there is a reasonable likelihood that

                    the Plan will achieve its intended results, which are consistent with the

                    purposes of the Bankruptcy Code.

    J. Payments for Services or Costs and Expenses. Any payment made or to be

        made under the Plan for services or for costs and expenses in or in connection

        with the Bankruptcy Case prior to the Effective Date, including all fees and

        expenses incurred by Professionals, has been approved by or is subject to the

        approval of the Court as reasonable, thereby satisfying § 1129(a)(4).

    K. Manager of the Reorganized Debtor. The Plan and the Disclosure Statement

        identify Gil A. Miller of Rocky Mountain Advisory, the Debtor’s professional

        accountant and tax advisor in this Bankruptcy Case, as the initial Liquidating

        Trustee. The service of Mr. Miller as the post-Effective Date administrator of the

        Debtor’s Estate is consistent with the interests of the holders of Claims and

{00501021.DOCX /}                                   7
 Case 18-27740       Doc 515    Filed 07/02/20 Entered 07/02/20 13:38:32        Desc Main
                                Document      Page 8 of 13




        Interests and with public policy. Therefore, the requirements of § 1129(a)(5) are

        satisfied.

    L. No Rate Changes. The Plan satisfies § 1129(a)(6) because the Plan does not

        provide for any change in rates over which a governmental regulatory

        commission has jurisdiction.

    M. Best Interests of Creditors Test. Because Classes 1 through 3 accepted the Plan

        by unanimous affirmative vote or by deemed acceptance as noted above, the

        Plan satisfies § 1129(a)(7)(i) with respect to these Classes of Claims. With

        respect to Class 4, which is deemed to reject the Plan, the Plan satisfies §

        1129(a)(7)(A)(ii) because each holder of an Equity Interest in Class 4 (as well as

        holders of Allowed Claims in all other Classes) will receive or retain under the

        Plan on account of such Claim or Equity Interest property of a value, as of the

        Effective Date, that is not less than the amount that such holder would so receive

        or retain if the Debtor was liquidated under chapter 7 of the Bankruptcy Code on

        such date.

    N. Acceptance by All Classes. Classes 1 through 3 (all Classes) are impaired, but

        as noted above, all Classes of Claims (Classes 1 through 3) have accepted the

        Plan. Therefore, § 1129(a)(8) is satisfied with respect to all Classes of Claims.

        As to Class 4 (Equity Interests), the Plan is confirmable pursuant to § 1129(b),

        and discussed below.

    O. Treatment of Administrative Expense Claims and Priority Tax Claims. The Plan

        satisfies the requirements of § 1129(a)(9). Except to the extent the holder of a

        particular Claim agrees to a different treatment, the Plan specifies that

{00501021.DOCX /}                             8
 Case 18-27740       Doc 515    Filed 07/02/20 Entered 07/02/20 13:38:32          Desc Main
                                Document      Page 9 of 13




        Administrative Expense Claims (including professional compensation) and

        Priority Tax Claims will be paid as mandated by § 1129(a)(9).

    P. Acceptance by at Least One Impaired Class. Classes 1 through 3 have

        accepted the Plan, as noted above. Therefore, there is at least one impaired

        accepting Class, and § 1129(a)(10) is satisfied.

    Q. Feasibility. The Plan is feasible and complies with § 1129(a)(11) because

        confirmation is not likely to be followed by a liquidation or the need for further

        financial reorganization of the Debtor, excepting the liquidation specifically

        contemplated under the Plan. The Plan offers a reasonable prospect of success

        and is workable.

    R. Payment of Fees. All fees payable under 28 U.S.C. § 1930 have been paid or

        will be paid on or before the Effective Date pursuant to Section 2.2(b) of the Plan,

        thereby satisfying § 1129(a)(12).

    S. Continuation of Retiree Benefits. The Plan complies with § 1129(a)(13) because

        the Debtor has no obligation to pay retiree benefits subject to § 1114.

    T. No Domestic Support Obligations. The Debtor is not an individual and thus has

        no domestic support obligations. Therefore § 1129(a)(14) is not applicable.

    U. Projected Disposable Income. The Debtor is not an individual and thus the

        disposable income test of § 1129(a)(15) does not apply.

    V. Transfers Will Comply with Nonbankruptcy Law. Although the Plan does not

        contemplate any transfers of assets other than to the Liquidating Trust, the Plan

        complies with § 1129(a)(16) because any transfers of assets to be made under

        the Plan will be made in accordance with applicable nonbankruptcy law that

{00501021.DOCX /}                              9
 Case 18-27740       Doc 515    Filed 07/02/20 Entered 07/02/20 13:38:32        Desc Main
                                Document      Page 10 of 13




        governs the transfer of property by a corporation or trust that is not a moneyed,

        business, or commercial corporation or trust.

    W. Fair and Equitable; No Unfair Discrimination. All Classes of Claims have

        accepted (or are deemed to have accepted) the Plan, and thus compliance with §

        1129(b) is not required with respect to Claims. With respect to the Class of

        Equity Interests (Class 4), the Plan complies with § 1129(b)(1) and (2) because

        the Plan does not discriminate unfairly with respect to Class 4, and is fair and

        equitable in compliance with § 1129(b)(2)(C) because there is no fixed liquidation

        preference or fixed redemption price associated with any of the Equity Interests

        and, in any event, there are no junior interest holders receiving or retaining any

        property under the Plan.

    X. No Other Plan. No other chapter 11 plan is pending before the Court in this

        Bankruptcy Case, and so § 1129(c) does not apply.

    Y. Principal Purpose of Plan. The principal purpose of the Plan is not the avoidance

        of taxes or the avoidance of the application of Section 5 of the Securities Act of

        1933 (15 U.S.C. § 77e). Therefore, the Plan satisfies the requirements of

        § 1129(d).

    Z. Not a Small Business Case. This is not small business case. Therefore,

        § 1129(e) is not applicable.



        The Court may have announced other findings of fact and conclusions of law on

the record at the Confirmation Hearing, which findings and conclusions are incorporated

herein by reference.

{00501021.DOCX /}                            10
 Case 18-27740         Doc 515      Filed 07/02/20 Entered 07/02/20 13:38:32               Desc Main
                                    Document      Page 11 of 13




        In summary, the Plan complies with, and the Debtor has satisfied, all applicable

confirmation requirements, and the Plan will be confirmed by entry of the separate

Confirmation Order.

--------------------------------------------- END OF ORDER------------------------------------------------




{00501021.DOCX /}                                  11
 Case 18-27740      Doc 515    Filed 07/02/20 Entered 07/02/20 13:38:32      Desc Main
                               Document      Page 12 of 13




                    DECLARATION OF PARTIES TO BE SERVERD

      Service of the foregoing Order shall be served to the parties and in the manner
designated below:

By Electronic Service: I certify that the parties of record in this case as identified
below, are registered CM/ECF users, and will be served notice of entry of the foregoing
Order through the CF/ECF System:

       Michael Ronald Brown mbrown@parsonsbehle.com
       P. Matthew Cox bankruptcy_pmc@scmlaw.com
       T. Edward Cundick tec@clydesnow.com, laardema@clydesnow.com
       Tim Dance tdance@swlaw.com,
        docket_slc@swlaw.com;snielsen@swlaw.com;csmart@swlaw.com
       Debra A. Dandeneau debra.dandeneau@bakermckenzie.com,
        lori.seavey@bakermckenzie.com
       Frank Grese frank.grese@bakermckenzie.com
       George B. Hofmann ghofmann@ck.law, dhaney@ck.law;mparks@ck.law
       Michael R. Johnson mjohnson@rqn.com, docket@rqn.com;swilliams@rqn.com
       Patrick E Johnson pjohnson@cohnekinghorn.com,
        jdannenmueller@cohnekinghorn.com
       David E. Leta dleta@swlaw.com, wkalawaia@swlaw.com;csmart@swlaw.com
       John T. Morgan john.t.morgan@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
       Ellen E. Ostrow ellen.ostrow@stoel.com,
        Stephanie.hore@stoel.com;docketclerk@stoel.com
       Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
       Joseph R. Sgroi jsgroi@honigman.com
       Engels Tejeda ejtejeda@hollandhart.com,
        slclitdocket@hollandhart.com,intaketeam@hollandhart.com;lahansen@hollandhart.com
       Jeff D. Tuttle jtuttle@swlaw.com,
        wkalawaia@swlaw.com;csmart@swlaw.com;docket_slc@swlaw.com
       United States Trustee USTPRegion19.SK.ECF@usdoj.gov
       Brent D. Wride bwride@rqn.com, docket@rqn.com;pbrown@rqn.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF
system, the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

Cheylynn Hayman                                 Phillip M. Hudson
Parr Brown Gee & Loveless                       Saul Ewing Arnstein & Lehr LLP
101 South 200 East, Suite 700                   200 S. Biscayne Boulevard
Salt Lake City, UT 84111                        Suite 3600
                                                Miami, FL 33131
Jonathan Hodson-Walker
Silverwood Partners, LLC
32 Pleasant Street
Sherborn, MA 01770

{00501021.DOCX /}                          12
 Case 18-27740      Doc 515   Filed 07/02/20 Entered 07/02/20 13:38:32    Desc Main
                              Document      Page 13 of 13




Jacob M. Kaplan                               Von Wallace
Ira A. Reid                                   Wallace Tax Services, LLC
Baker & McKenzie LLP                          12003 Genova Drive
452 Fifth Avenue                              Draper, UT 84020
New York, NY 10018




                                              /s/ Patrick E. Johnson




{00501021.DOCX /}                        13
